Ei. Juez Asociado Seños. Travieso
emitió la opinión del tribunal.
El demandante apelado .solicita la desestimación del xecnrso, alegando que el mismo es frívolo y ha sido inter-puesto con el único propósito de dilatar la ejecución de la sentencia.
La frivolidad del recurso surge de la mera exposición de los hechos del caso.
El 21 de junio de 1932, la Corte Municipal de Río Grande •dictó sentencia en rebeldía contra el Municipio de Río Grande, •condenando a éste a pagar al demandante José Agustín Guerra la suma de $300 con intereses legales desde la fecha de radicación de la demanda, sin costas.
No habiendo podido hacer efectiva dicha sentencia y ha-'biendo transcurrido el término de cinco años fijado por el .artículo 243 del Código de Enjuiciamiento Civil para poder ejecutarla, en 31 de agosto de 1939 José Agustín Guerra radicó ante la Corte Municipal de Río Grande una nueva •demanda en cobro del importe de dicha sentencia de $300, más $126 por intereses legales desde la feha en que fué dic-tada.
Las defensas presentadas por el municipio demandado •fueron: (a) insuficiencia de los hechos alegados en la de--manda; (5) que el municipio cumplió con la sentencia al ■consignar su importe en el presupuesto para el año fiscal '1932-33, y al ordenar al Tesorero Municipal el pago de *768$336.20, importe total del principal e intereses devengados hasta aquella fecha, suma que el Auditor de Puerto Rico se negó a hacer efectiva por considerar que la deuda objeto de la reclamación había sido contraída fuera de los créditos asignados en el presupuesto correspondiente al año en que se contrajo; y (c) que el remedio adecuado es el de mandamus.
No existe disputa alguna en cuanto a los hechos. El municipio adeudaba al demandante $300, suma que fué redu-cida a sentencia en 1932. El demandado no solamente’per-mitió que el caso fuese fallado en rebeldía, si que también hizo incluir en su presupuesto de 1932-33 la partida nece-saria para su pago. No obstante haberse hecho dicha asig-nación, el hecho es que el demandante no ha recibido aún el importe de su acreencia. La Corte inferior desestimó las defensas interpuestas por el municipio deudor, por conside-rar que la inclusión de una partida en el presupuesto para pago de una sentencia no es .evidencia de que el pago se haya efectuado.

Por las razones expuestas debe desestimarse el recurso por ser evidente su frivolidad.